Case 1:18-cv-02054-LPS Document 55-1 Filed 01/13/20 Page 1 of 12 PageID #: 1814




                        Exhibit A
Case 1:18-cv-02054-LPS Document 55-1 Filed 01/13/20 Page 2 of 12 PageID #: 1815



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE




 BIOGEN INTERNATIONAL GMBH,

                         Plaintiff,

         v.                                          C.A. No. 18-2054-LPS

 BANNER LIFE SCIENCES LLC,

                         Defendant.



                               [PROPOSED] FINAL JUDGMENT

       Pursuant to the Court’s Memorandum Opinion and Order (D.I. 52, 53) of January 7,

2020, granting Banner’s Motion for Judgment on the Pleadings, it is hereby ORDERED and

ADJUDGED that:

       1.        Final Judgment of non-infringement is entered on behalf of Defendant Banner

Life Sciences with regard to its counterclaim and against Plaintiff Biogen International GmbH’s

claim of infringement regarding all claims of U.S. Patent No. 7,619,001 for the reasons stated in

the Court Memorandum Opinion of January 7, 2020.

       2. Defendant is the prevailing party as to Plaintiff’s claims of infringement of U.S. Patent

No. 7,619,001 and as to Defendant’s counterclaims for declaratory judgment of noninfringement

of U.S. Patent No. 7,619,001;

       3. Any motion for an award of costs or attorneys’ fees shall be deferred until all appeals

relating to this litigation have been exhausted and the Mandate has issued from the Court of

Appeals. If Plaintiff does not file an appeal in this litigation, Defendant’s deadline for filing such

motions and their bills of costs shall be extended to 45 days after the deadline for Plaintiff to file

an appeal has lapsed.
PPAB 5343400v1
Case 1:18-cv-02054-LPS Document 55-1 Filed 01/13/20 Page 3 of 12 PageID #: 1816




 January ____, 2020
                                           HONORABLE LEONARD P. STARK
                                           UNITED STATES DISTRICT JUDGE




PPAB 5343400v1                         2
Case 1:18-cv-02054-LPS Document 55-1 Filed 01/13/20 Page 4 of 12 PageID #: 1817




                       Exhibit B
Case 1:18-cv-02054-LPS Document 55-1 Filed 01/13/20 Page 5 of 12 PageID #: 1818



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE




 BIOGEN INTERNATIONAL GMBH,

                         Plaintiff,

         v.                                          C.A. No. 18-2054-LPS

 BANNER LIFE SCIENCES LLC,

                         Defendant.



                               [PROPOSED] FINAL JUDGMENT

       Pursuant to the Court’s Memorandum Opinion and Order (D.I. 52, 53) of January 7,

2020, granting Banner’s Motion for Judgment on the Pleadings, it is hereby ORDERED and

ADJUDGED that:

       1.        Final Judgment of non-infringement is entered on behalf of Defendant Banner

Life Sciences with regard to its counterclaim and against Plaintiff Biogen International GmbH’s

claim of infringement regarding all asserted claims of U.S. Patent No. 7,619,001 for the reasons

stated in the Court Memorandum Opinion of January 7, 2020.

       2. Defendant is the prevailing party as to Plaintiff’s claims of infringement of U.S. Patent

No. 7,619,001 and as to Defendant’s counterclaims for declaratory judgment of noninfringement

of U.S. Patent No. 7,619,001;

       3. Any motion for an award of costs or attorneys’ fees shall be deferred until all appeals

relating to this litigation have been exhausted and the Mandate has issued from the Court of

Appeals. If Plaintiff does not file an appeal in this litigation, Defendant’s deadline for filing such

motions and their bills of costs shall be extended to 45 days after the deadline for Plaintiff to file

an appeal has lapsed.
PPAB 5347117v1
Case 1:18-cv-02054-LPS Document 55-1 Filed 01/13/20 Page 6 of 12 PageID #: 1819




 January ____, 2020
                                           HONORABLE LEONARD P. STARK
                                           UNITED STATES DISTRICT JUDGE




PPAB 5347117v1                         2
Case 1:18-cv-02054-LPS Document 55-1 Filed 01/13/20 Page 7 of 12 PageID #: 1820




                        Exhibit C
  1/13/2020                        Orange
              Case 1:18-cv-02054-LPS      Book: Approved
                                       Document          Drug Products
                                                      55-1             with Therapeutic
                                                              Filed 01/13/20            Equivalence
                                                                                      Page    8 of Evaluations
                                                                                                    12 PageID #: 1821




Orange Book: Approved Drug Products with
Therapeutic Equivalence Evaluations
                 Active       Proprietary    Appl.     Dosage                                                       Applicant
Mkt.Status                                                         Route     Strength    TE Code     RLD     RS
                 Ingredient   Name           No.       Form                                                         Holder
                                                     CAPSULE,
                 DIROXIMEL
RX                         VUMERITY          N211855 DELAYED ORAL            231MG                   RLD     RS     BIOGEN
                 FUMARATE
                                                     RELEASE




                                                                                                                          1/2
1/13/2020                        Orange
            Case 1:18-cv-02054-LPS      Book: Approved
                                     Document          Drug Products
                                                    55-1             with Therapeutic
                                                            Filed 01/13/20            Equivalence
                                                                                    Page    9 of Evaluations
                                                                                                  12 PageID #: 1822




                                                                                                                      2/2
1/13/2020 Case   1:18-cv-02054-LPSOrange Book: Approved
                                     Document       55-1Drug Filed
                                                             Products01/13/20
                                                                      with Therapeutic
                                                                                   PageEquivalence
                                                                                            10 ofEvaluations
                                                                                                   12 PageID #: 1823




Orange Book: Approved Drug Products
with Therapeutic Equivalence Evaluations
      SHARE (HTTPS://WWW.FACEBOOK.COM/SHARER/SHARER.PHP?
     U=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/OB/RESULTS_PRODUCT.CFM?APPL_TYPE=N&APPL_NO=211855#37278)


      TWEET (HTTPS://TWITTER.COM/INTENT/TWEET/?TEXT=ORANGE BOOK: APPROVED DRUG PRODUCTS WITH THERAPEUTIC
     EQUIVALENCE EVALUATIONS&URL=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/OB/RESULTS_PRODUCT.CFM?
     APPL_TYPE=N&APPL_NO=211855#37278)


     

     EMAIL (MAILTO:?SUBJECT=ORANGE BOOK: APPROVED DRUG PRODUCTS WITH THERAPEUTIC EQUIVALENCE
    EVALUATIONS&BODY=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/OB/RESULTS_PRODUCT.CFM?
    APPL_TYPE=N&APPL_NO=211855#37278)



Home (index.cfm?resetfields=1) | Back to Search Results

Product Details for NDA 211855

      VUMERITY (DIROXIMEL FUMARATE)
      231MG
      Marketing Status: Prescription

     Active Ingredient: DIROXIMEL FUMARATE
     Proprietary Name: VUMERITY
     Dosage Form; Route of Administration: CAPSULE, DELAYED RELEASE; ORAL
     Strength: 231MG
     Reference Listed Drug: Yes
     Reference Standard: Yes
     TE Code:
     Application Number: N211855
     Product Number: 001
     Approval Date: Oct 29, 2019
     Applicant Holder Full Name: BIOGEN
     Marketing Status: Prescription
     Patent and Exclusivity Information (patent_info.cfm?
     Product_No=001&Appl_No=211855&Appl_type=N)




https://www.accessdata.fda.gov/scripts/cder/ob/results_product.cfm?Appl_Type=N&Appl_No=211855#37278                    1/1
1/13/2020 Case   1:18-cv-02054-LPSOrange Book: Approved
                                     Document       55-1Drug Filed
                                                             Products01/13/20
                                                                      with Therapeutic
                                                                                   PageEquivalence
                                                                                            11 ofEvaluations
                                                                                                   12 PageID #: 1824




Orange Book: Approved Drug Products
with Therapeutic Equivalence Evaluations
      SHARE (HTTPS://WWW.FACEBOOK.COM/SHARER/SHARER.PHP?
     U=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/OB/PATENT_INFO.CFM?PRODUCT_NO=001&APPL_NO=211855&APPL_TYPE=N)


     TWEET (HTTPS://TWITTER.COM/INTENT/TWEET/?TEXT=ORANGE BOOK: APPROVED DRUG PRODUCTS WITH THERAPEUTIC
    EQUIVALENCE EVALUATIONS&URL=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/OB/PATENT_INFO.CFM?
    PRODUCT_NO=001&APPL_NO=211855&APPL_TYPE=N)


    

     EMAIL (MAILTO:?SUBJECT=ORANGE BOOK: APPROVED DRUG PRODUCTS WITH THERAPEUTIC EQUIVALENCE
    EVALUATIONS&BODY=HTTPS://WWW.ACCESSDATA.FDA.GOV/SCRIPTS/CDER/OB/PATENT_INFO.CFM?
    PRODUCT_NO=001&APPL_NO=211855&APPL_TYPE=N)



Home (index.cfm?resetfields=1) | Back to Product Details

Additional Information about Patents

      Patent information is published on or after the submission date as defined in 21 CFR 314.53(d)(5).
      Patent listings published prior to August 18, 2003, only identify method-of-use claims. The listed patents may
      include drug substance and/or drug product claims that are not indicated in the listing.
      As of December 5, 2016, an NDA holder submitting information on a patent that claims both the drug
      substance and the drug product (and is eligible for listing on either basis) is required only to specify that it
      claims either the drug substance or the drug product. Orange Book users should not rely on an Orange Book
      patent listing, regardless of when first published, to determine the range of patent claims that may be
      asserted by an NDA holder or patent owner.

Patent and Exclusivity for: N211855

      Product 001
      DIROXIMEL FUMARATE (VUMERITY) CAPSULE, DELAYED RELEASE 231MG


     Patent Data

                                                                                     Patent
      Product       Patent        Patent            Drug              Drug                         Delist      Submission
                                                                                     Use
      No            No            Expiration        Substance         Product                      Requested   Date
                                                                                     Code
      001           8669281       09/20/2033        DS                DP                                       11/22/2019
      001           9090558       09/20/2033                                         U-1384                    11/22/2019




https://www.accessdata.fda.gov/scripts/cder/ob/patent_info.cfm?Product_No=001&Appl_No=211855&Appl_type=N                    1/2
1/13/2020 Case   1:18-cv-02054-LPSOrange Book: Approved
                                     Document       55-1Drug Filed
                                                             Products01/13/20
                                                                      with Therapeutic
                                                                                   PageEquivalence
                                                                                            12 ofEvaluations
                                                                                                   12 PageID #: 1825


                                                                                     Patent
      Product       Patent        Patent            Drug              Drug                         Delist      Submission
                                                                                     Use
      No            No            Expiration        Substance         Product                      Requested   Date
                                                                                     Code

      001           10080733      09/20/2033        DS                DP             U-1384                    11/22/2019



     Exclusivity Data

      Product No                       Exclusivity Code                             Exclusivity Expiration
                                                  Your search did not return any results




View a list of all patent use codes (results_patent.cfm)
View a list of all exclusivity codes (results_exclusivity.cfm)




https://www.accessdata.fda.gov/scripts/cder/ob/patent_info.cfm?Product_No=001&Appl_No=211855&Appl_type=N                    2/2
